Order entered December 23, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00844-CV

                             JAMES BELL MCCOY, Appellant

                                              V.

                           CRAIG WATKINS, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13955-B

                                          ORDER
       We GRANT appellant’s December 19, 2014 motion for an extension of time to file an

amended brief. Appellant shall file an amended brief by January 19, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE